                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Kahri Worthy Smith,

                         Petitioner,   Case No. 15-11648

v.                                     Judith E. Levy
                                       United States District Judge
Bonita Hoffner,
                                       Mag. Judge Anthony P. Patti
                         Respondent.

________________________________/

         ORDER TRANSFERRING MOTION FOR RELIEF
           FROM JUDGMENT [28, 29] TO THE SIXTH
               CIRCUIT COURT OF APPEALS

     On November 28, 2017, the Court denied petitioner Kahri Smith’s

28 U.S.C. § 2254 habeas corpus petition challenging his second-degree

murder conviction and denied a certificate of appealability. (Dkt. 18.) The

Court then transferred petitioner’s request to proceed in forma pauperis

on appeal and for reconsideration of the Court’s denial of the certificate

of appealability to the Sixth Circuit Court of Appeals. (Dkt. 25.) The Sixth

Circuit denied both. (Dkt. 26.) Petitioner’s Motion for Relief from

Judgment under Federal Rule of Civil Procedure 60(b) is before the

Court. (Dkts. 28, 29.)
     Rule 60(b) permits a court to “relieve a party . . . from a final

judgment, order, or proceedings” under limited circumstances. Fed. R.

Civ. Pro. 60(b). The Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) does not “expressly circumscribe the operation of Rule

60(b),” Gonzalez v. Crosby, 545 U.S. 524, 529 (2005), but its “operation”

in § 2254 proceedings must be consistent with AEDPA. Franklin v.

Jenkins, 839 F.3d 465, 476 (6th Cir. 2016). And under AEDPA, a district

court does not have jurisdiction to consider a petitioner’s “second or

successive”   habeas   petition   unless   the   petitioner   first   obtains

authorization from the Court of Appeals. 28 U.S.C. § 2244(b)(3)(A). A

second or successive habeas application is one that that presents a claim

already “presented in a prior application,” § 2244(b)(1), or any new claim

unless a constitutional law is newly retroactive, the factual predicate

could not have been discovered earlier, or the petitioner can show that he

is innocent. § 2244(b)(2). A Rule 60(b) motion filed in a § 2254 action may

be a second or successive habeas petition. Gonzalez, 545 U.S. at 530–32.

     A Rule 60(b) motion is a “second or successive” habeas application

if it “‘advances’ one or more [federal] ‘claims’” attacking the merits of a

state court conviction. Franklin, 839 F.3d at 473 (quoting Post v.


                                    2
Bradshaw, 422 F.3d 419, 424 (6th Cir. 2005)). A petitioner may not use a

Rule 60(b) motion to “amend to try to raise new habeas claims [or]

supplement already litigated claims with new evidence.” Moreland v.

Robinson, 813 F.3d 315, 323 (6th Cir. 2016) (citing Gonzalez, 545 U.S. at

531–32). If the “motion does not attack a determination on the merits,” it

is not a second or successive habeas application. Tyler v. Anderson, 749

F.3d 499, 507 (6th Cir. 2014). In other words, “a petitioner does not seek

to advance new claims ‘when [his] motion “merely asserts that a previous

ruling which precluded a merits determination was in error—for

example, a denial for such reasons as failure to exhaust, procedural

default, or statute-of-limitations bar.”’” Franklin, 839 F.3d at 473

(quoting Post, 422 F.3d at 424).

     In his Rule 60 motion, petitioner is advancing new federal claims

based on the Sixth and Fourteenth Amendments that attack the merits

of his state court conviction. (Dkts. 28, 29.) First, he argues that the state

court’s fact-finding procedures were deficient “to afford the petitioner

with a full and fair hearing.” (Dkt. 28 at 1.) Then, he asserts that the

state court’s conclusion that a home invasion occurred is an unreasonable

determination of the facts in light of the evidence. (Id. at 2; Dkt. 29 at 2.)


                                      3
Finally, he argues that the transcript shows witnesses committed

perjury. (Dkt. 28 at 4–5.) The motion, therefore, is a successive habeas

petition, and petitioner has not obtained appellate authorization to file a

subsequent petition. § 2244(b)(3)(A).

     Accordingly, the Clerk of the Court shall TRANSFER the Motion

for Relief from Judgment (Dkts. 28, 29) to the Court of Appeals for the

Sixth Circuit. 28 U.S.C. § 1631; see also Moreland, 813 F.3d at 325 (citing

In Re Sims, 111 F.3d 45, 47 (6th Cir. 1997)).

     IT IS SO ORDERED.

Dated: March 1, 2019                    s/Judith E. Levy
     Ann Arbor, Michigan                JUDITH E. LEVY
                                        United States District Judge

                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 1, 2019.

                                        s/Shawna Burns
                                        SHAWNA BURNS
                                        Case Manager




                                    4
